Citation Nr: 0717369	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  04-43 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss, and if so, whether service connection 
is warranted.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1951 to August 
1951.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 1953 rating decision, the RO denied the 
veteran's claim for an ear condition, finding that defective 
hearing was not incurred or aggravated during service.  By 
letter dated the following month, the veteran was notified of 
that decision and of his appellate rights.  He did not appeal 
the decision.  

2.  Evidence received since the April 1953 rating decision is 
not cumulative or redundant of evidence previously of record 
and raises a reasonable possibility of substantiating the 
claim for service connection for hearing loss.  


CONCLUSIONS OF LAW

1.  The April 1953 rating decision that denied entitlement to 
service connection for hearing loss is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2006).  

2.  New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for hearing loss.  
38 U.S.C.A. §5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  
With regard to claims to reopen finally disallowed claims, 
the VCAA requires notice of the evidence needed to reopen the 
claim as well as the evidence to establish the underlying 
benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
As the issue of whether new and material evidence has been 
received has been resolved in the veteran's favor, any error 
in notice required by Kent is harmless error and analysis of 
whether VA has satisfied its other duties to duties to notify 
and assist is not in order.  


Service Connection - new and material evidence

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110 (2002); 38 C.F.R. § 3.303(a) 
(2006).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Service connection for an ear disorder was initially denied 
by the RO in an April 1953 rating decision.  This decision 
denial listed defective hearing as one of the conditions 
associated with this disorder that was not incurred in or 
aggravated by his service.  From the face of this decision, 
the basis of this denial was that the condition preexisted 
service and was neither aggravated nor incurred in service.  
No notice of disagreement was received within one year of 
this decision and the April 1953 decision became final.  38 
U.S.C.A. § 7105 (c); 38 C.F.R. § 3.156(a).  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  VA is not 
permitted to weigh evidence in deciding whether to reopen a 
claim.  Id.  

Relevant evidence of record at the time of the April 1953 
decision included service medical records and a discharge 
summary of a February 1953 hospitalization at a VA medical 
facility.  There was no statement from the veteran indicating 
any event in service giving rise to his claim.  

Pertinent evidence received since the April 1953 decision 
includes the veteran's December 2003 statement that after he 
jumped in a swimming pool during service he awoke in an Army 
Hospital, was subsequently discharged because of his ears, 
and that VA then sent him to an Army hospital where his 
eardrum was removed.  He stated his belief that jumping in 
the pool ruptured his ear drum.  He also reported that cannot 
hear out of his right ear.  The veteran's statement goes to 
the reason for the prior denial; the lack of service 
incurrence or aggravation of a hearing loss.  The Board is 
aware of the Court's statement, in Untalan v. Nicholson, 20 
Vet. App. 467 (2006), that new arguments based on evidence 
already of record at the time of the previous decision does 
not constitute new evidence.  However, in the instant case, 
the veteran alleges facts not of record at the time of the 
April 1953 decision.  Justus requires that, for the limited 
purpose of reopening the veteran's claim, VA must treat these 
statements as credible and is precluded from weighing this 
statement against other evidence.  

As this evidence was created since the April 1953 RO 
decision, it is new evidence.  Treating this evidence in a 
manner most favorable to the appellant, the Board finds that 
this evidence is material evidence because it goes to the 
reason for the prior denial and raises a reasonable 
possibility of substantiating the appellant's claim.  Thus, 
as new and material evidence has been submitted, the Board 
finds that the appellant's claim for entitlement to service 
connection for hearing loss must be reopened.


ORDER

Whereas the veteran has submitted new and material evidence, 
the claim for entitlement to service connection for hearing 
loss is reopened, and to that extent the appeal is granted.




REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration

38 U.S.C.A. § 5103A requires that VA obtain a medical 
examination or opinion when such is necessary to make a 
decision on a claim.  In this case, June 1951 service medical 
records show that the veteran was treated for otitis media 
and suffered moderate bilateral conductive hearing loss.  
Post-service, in February 1953, the veteran again suffered 
from otitis media and underwent a radical mastoidectomy on 
the right.  Unclear is whether any current tinnitus or 
hearing loss had its onset or is etiologically related to 
that June 1951 instance of otitis media during service.  The 
Board is not permitted to supplement the record with its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Therefore, a medical examination 
and opinion is required to determine whether the veteran 
currently suffers from tinnitus and/or hearing loss of either 
ear, and, if so, whether the tinnitus or hearing loss of 
either ear had its onset or is etiologically related to the 
June 1951 otitis media.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA ear 
examination, including audiological 
testing.  The claims file and a copy of 
this remand must be provided to and 
reviewed by the examiner prior to the 
examination, and the examiner must 
indicate whether the claims file was 
reviewed.  The examiner is asked to: 

(a)  Indicate whether the veteran suffers 
from hearing loss of either ear, the 
nature of any hearing loss, and whether 
the veteran suffers from tinnitus.

(b)  Provide a medical opinion as to 
whether it is as likely as not (a 50 
percent or greater probability) that any 
diagnosed hearing loss or tinnitus had its 
onset in or is etiologically related to 
the instance of otitis media during 
service in June 1951.  

A complete rationale must be provided for 
any opinions expressed.  

2.  Then, readjudicate the veteran's 
claims, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claims remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


